IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MICHAEL L. JOHNSON, : Case No. 1:21-cv-171
Plaintiff, : Judge Matthew W. McFarland
Vv.

LIEUTENANT KRISTAL LITTLE, et al.,

Defendants.

 

ORDER OVERRULING OBJECTION (Doc. 8), ADOPTING REPORT AND
RECOMMENDATION (Doc. 6), AND CONSOLIDATING ACTIONS

 

This case is before the Court upon the Report and Recommendation (“R&R”)
(Doc. 6) entered by United States Chief Magistrate Judge Karen L. Litkovitz. On April
26, 2021, Plaintiff filed both an Objection (Doc. 8) to the R&R and a motion for
additional time to object to the R&R. The Court granted the motion, thereby permitting
Plaintiff until May 9, 2021 to file further objections. That deadline has expired and
Plaintiff has declined to file any further objection, making this matter ripe for review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Plaintiff's Objection is not well-taken and is accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation in its entirety
and rules as follows:

iL The Complaint is DISMISSED with prejudice pursuant to 28
U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), except for Plaintiff's
excessive force and failure to protect claims against Defendants G.
Fri, Lt. Setty, Lt. Little, Lt. Eaches, and Michael Rush.

2. Because this case and Case No. 1:21-cv-141 involve common
questions of law and fact, the cases are hereby CONSOLIDATED.
See Fed. R. Civ. P. 42(a). The Clerk of Court is DIRECTED to file
the Complaint in this action as a supplemental complaint in Case
No. 1:21-cv-141 and add G. Fri, Lt. Setty, Lt. Little, Lt. Eaches, and
Case Manager Michael Rush as defendants in Case No. 1:21-cv-141.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

se Mesh Wee fal

JUDGE MATTHEW W. McFARLAND
